Proceedings by petitioner, pursuant to the rules of this court (22 NYCRR 691.13) to suspend the respondent Alan Brutten, an attorney and counselor at law, admitted to practice by this court on June 21,1967 under the name Alan Irwin Brutten because of his present mental disability. Upon the respondent’s consent, Alan Brutten is hereby suspended from the practice of law in the State of New York, pending the further order of this court. No application for reinstatement will be acted upon, without respondent having first submitted to both physical and mental examination. Mollen, P. J., Titone, Mangano, Thompson and Brown, JJ., concur.